DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a fiber reinforced polymeric composite as recited in claim 1.
	Additionally, Applicant claims a method of making a fiber reinforced polymeric composite as recited in claims 10, 13, 15 and 17.
	The closest prior art, Pratte et al., U.S. Pre Grant Publication 2015/0337183, teaches a composite material comprising two carbon fiber/epoxy plies with interlaminar particle disposed therebetween wherein the interlaminar region includes a curable matrix thermosetting resin containing one or more uncured resins with the curable matrix resin being the same as the matrix for the carbon fiber plies.  Pratte discloses that the matrix resin impregnating the reinforcement fibers [carbon fibers] may be in the partially cured state.  Also, Pratte discloses functionalized particles present on the outer surface of the thermoset resin wherein the functionalized particles are capable of forming covalent bonds with the components of the curable thermoset resin.
	Pratte fails to teach or suggest that the chemically active thermoset particles are formed pf a partially cured thermoset with a degree of cure less than 100%.  In addition, Pratte fails to teach the methods as recited in claims 10, 13, 15 and 17.

	In summary, claims 1-18 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786